Exhibit 10.38
PATENTS SECURITY AGREEMENT
AGREEMENT (this “Patents Security Agreement”) made as of the 17th day of
February, 2010, between ULTRALIFE CORPORATION, a Delaware corporation with its
principal office at 2000 Technology Parkway, Newark, New York 14513 (the
“Debtor”) and RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., (the
“Secured Party”), with an office at 525 William Penn Place, Pittsburgh,
Pennsylvania 15219.
RECITALS:
Debtor owns the patents and patent applications listed in Schedule A annexed to
this Patents Security Agreement and made a part of this Patents Security
Agreement. As a condition to the extension of credit to Debtor pursuant to a
Credit Agreement dated as the date of this Patents Security Agreement, as such
agreement may from time to time be amended, extended or supplemented, (the
“Credit Agreement”) among the Secured Party, the Debtor and certain affiliated
borrowing entities (the “Co-Borrowers”), the Secured Party has required the
execution and delivery of this Patents Security Agreement by Debtor.
Accordingly, Debtor and Secured Party, intending to be legally bound hereby,
agree that, as security for the full and timely payment of the Loans and all
other sums which may become due under or in connection with the Credit Agreement
or any of the related loan documents (the “Obligations”) (as defined in the
Credit Agreement) in accordance with the terms of the Credit Agreement and the
performance of the obligations of the Debtor and the Co-Borrowers under the
Credit Agreement and this Patents Security Agreement, Debtor hereby mortgages to
and pledges with the Secured Party, and assigns and grants to the Secured Party
a lien and security interest in, all its right, title and interest in and to
(i) each of the patents and patent applications, including the inventions
disclosed or claimed therein, described in Schedule A to this Patents Security
Agreement and any other patents and patent applications and similar legal
protection, both domestic and foreign, including all continuations, extensions,
renewals, substitutes, divisions or reissues thereof, that Debtor may acquire
after the date of this Patents Security Agreement, (collectively, the
“Patents”), and (ii) any and all proceeds of the Patents, including, without
limitation, any royalties, fees, claims for past, present and future
infringement and proceeds of sale or other disposition (the “Proceeds” and,
together with the Patents, the “Patents Collateral”).
1. Debtor represents, warrants, covenants and agrees as follows:
(a) Debtor owns the Patents identified in Schedule A Debtor is the record owner
of the Patents identified in Schedule A and all are in full force and effect.
Debtor owns no patents or patent applications, domestic or foreign, other than
the Patents identified in Schedule A.
(b) Debtor has the right and power to make the mortgage and pledge and grant the
lien and security interest granted in this Patents Security Agreement, except as
described on Schedule A.

 

 



--------------------------------------------------------------------------------



 



(c) Debtor has used, and will continue to use, each of the Patents in accordance
with applicable law, provided, that Debtor may cease such continued use of
and/or cancel, terminate, abandon or allow to lapse any Patent in the ordinary
course of business.
(d) Except to the extent that the Secured Party shall consent, in writing,
Debtor will not assign, sell, transfer or otherwise dispose of, mortgage,
pledge, hypothecate, grant a security interest in or lien upon, license, or
encumber against any of the Patents Collateral.
(e) Debtor will perform all acts and execute any documents, including, without
limitation, assignments suitable for filing with the United States Patent and
Trademark Office and Uniform Commercial Code financing statements, reasonably
requested of it by the Secured Party at any time to evidence, perfect and
maintain the Secured Party’s rights in the Patents Collateral to the extent that
Debtor continues to use the Patents that are part of the Patents Collateral in
the ordinary course of business. Debtor will promptly notify Secured Party at
the time Debtor acquires or creates any Patents not identified on Schedule A to
this Patents Security Agreement. To the extent permitted by law, Debtor hereby
authorizes the Secured Party to execute and file such assignments and financing
statements (and/or similar documents) with respect to the Patents Collateral, or
copies thereof or of this Patents Security Agreement, signed only by the Secured
Party.
2. If an Event of Default (as defined in the Credit Agreement) has occurred,
then, in addition to all other rights and remedies of the Secured Party, whether
under law, the Credit Agreement or otherwise, the Secured Party may, without
notice to, or consent by, Debtor, (a) grant itself a license to use the Patents
of the Patents Collateral, or any of them, without payment of any kind, and
until all inventories of finished goods produced for Debtor and/or ingredients
and/or packaging materials unique to Debtor’s products are sold or consumed;
(b) assign, sell or otherwise dispose of the Patents Collateral, or any of it,
either with or without special or other conditions or stipulations, with power
to buy the Patents Collateral or any part of it, and with power also to execute
assurances, and to do all other acts and things for completing the assignment,
sale or disposition which the Secured Party shall, in its sole discretion, deem
appropriate or proper; and (c) in order to implement any such assignment, sale
or other disposal of any of the Patents Collateral, pursuant to the authority
granted in the Power of Attorney described in paragraph 3 of this Patents
Security Agreement (such authority becoming effective on the occurrence of an
Event of Default), execute and deliver on behalf of Debtor, one or more
instruments of assignment of any of the Patents of the Patents Collateral, in
form suitable for filing or recording in the United States Patent and Trademark
Office or foreign patent offices. Debtor agrees to pay all reasonable costs and
expenses incurred in any such transfer of the Patents of the Patents Collateral,
including any taxes, filing or recording fees, reasonable attorneys’ fees and
all reasonable travel and other expenses, and all such costs, to the extent paid
by the Secured Party, shall be added to the obligations due under the Credit
Agreement. The Secured Party will apply the proceeds actually received from any
such assignment, sale or other disposition to the reasonable costs and expenses
thereof and/or to the Obligations; and Debtor shall remain liable and will pay
the Secured Party on demand any deficiency remaining and the balance of any
expenses unpaid. Nothing contained in this Patents Security Agreement shall be
construed as requiring the Secured Party to take any action at any time.

 

- 2 -



--------------------------------------------------------------------------------



 



3. Concurrently with the execution and delivery of this Patents Security
Agreement, Debtor is executing and delivering to the Secured Party an Assignment
for Security suitable for recording in the United States Patent and Trademark
Office, in the form of Exhibit 1 to this Patents Security Agreement (the
“Assignment”), and two originals of a Special Power of Attorney, in the form of
Exhibit 2 to this Patents Security Agreement (the “Power of Attorney”), for the
Secured Party’s use in the assignment, sale or other disposal of the Patents
pursuant to paragraph 2 of this Patents Security Agreement.
4. Notwithstanding anything to the contrary contained in this Patents Security
Agreement, upon payment and performance in full of the Obligations and
termination of the Credit Agreement, this Patents Security Agreement, and the
Assignment and the Power of Attorney delivered in connection herewith, shall
terminate and be of no further force and effect and Secured Party shall
thereupon terminate its security interest in the Patents Collateral. Until such
time, however, this Patents Security Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns, provided that,
without the prior written consent of Secured Party, the Debtor may not assign
this Patents Security Agreement or any of its rights under this Patents Security
Agreement or delegate any of its duties or obligations under this Patents
Security Agreement, and any such attempted assignment or delegation shall be
null and void. This Patents Security Agreement is not intended and shall not be
construed to obligate the Secured Party to take any action whatsoever with
respect to the Patents Collateral or to incur expenses or perform or discharge
any obligation, duty or disability of the Debtor.
5. The provisions of this Patents Security Agreement are intended to be
severable. If any provision of this Patents Security Agreement shall for any
reason be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability of such provision in any other jurisdiction or any other
provision of this Patents Security Agreement in any jurisdiction.
6. No failure or delay on the part of Secured Party in exercising any right,
remedy, power or privilege under this Patents Security Agreement shall operate
as a waiver thereof or of any other right, remedy, power or privilege of Secured
Party under this Patents Security Agreement or the Credit Agreement nor shall
any single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.
7. The rights, remedies, powers and privileges of Secured Party under this
Patents Security Agreement are cumulative and not exclusive of any rights or
remedies which it may otherwise have. In particular, the rights and remedies
granted to the Secured Party under this Patents Security Agreement shall be in
addition to the rights and remedies of the Secured Party under the Credit
Agreement and any security agreement or other document or instrument executed
and delivered in connection with the Credit Agreement.

 

- 3 -



--------------------------------------------------------------------------------



 



8. All notices, statements, requests and demands given to or made upon either
party in accordance with the provisions of this Patents Security Agreement shall
be deemed to have been given or made when personally delivered or when given or
made in accordance with the Credit Agreement.
9. Debtor acknowledges that the lien and security interest, and the rights and
remedies, granted under this Patents Security Agreement are granted to the
Secured Party for the benefit of the Secured Party.
10. Debtor consents to the exclusive jurisdiction and venue of the federal and
state courts located in Erie County, State of New York in any action on,
relating to or mentioning this Patents Security Agreement.
11. This Patents Security Agreement shall be deemed to be a contract under the
laws of the State of New York and the execution and delivery of this Patents
Security Agreement and the terms and provisions of this Patents Security
Agreement shall be governed by and construed in accordance with the laws of that
State and, to the extent applicable or governing, the laws of the United States
of America.
IN WITNESS WHEREOF, the parties have executed and delivered this Patents
Security Agreement as of the day and year first above written.

              ATTEST:   ULTRALIFE CORPORATION    
 
           
 
  By:   /s/ Philip A. Fain
 
Philip A. Fain    
 
      Chief Financial Officer    
 
           
(Corporate Seal]
                RBS BUSINESS CAPITAL,
a division of RBS Asset Finance, Inc.    
 
           
 
  By:   /s/ Ronald L. Tassone
 
Ronald L. Tassone    
 
      Senior Vice President    

 

- 4 -